Citation Nr: 0720172	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1967 to May 1971.

This matter was originally on appeal from an August 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In September 
2004, the Board of Veterans' Appeals (Board) remanded this 
case for additional development.  That was accomplished, to 
the extent possible, and in march 2007 the agency of original 
jurisdiction issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the claim.  The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.    

In the veteran's substantive appeal, dated in July 2002, he 
requested a travel board hearing.  In correspondence dated in 
June 2004, the RO notified the veteran that he had been 
scheduled for a travel board hearing to take place in July 
2004.  
The veteran failed to report to that hearing.  His hearing 
request is therefore deemed to have been withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran failed to respond to letters from VA dated in 
December 2004 and February 2006 which requested that he 
specifically describe in-service stressors.

2.  The evidence does not establish that the veteran engaged 
in combat with  an enemy.

3.  There is insufficient evidence to verify that an in-
service stressor occurred.    




CONCLUSIONS OF LAW

1.  The veteran has abandoned his claim of entitlement to 
service connection for PTSD.  38 C.F.R. § 3.158 (2006).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue in September 2004.  The Board's remand included 
the following instructions:

the agency of original jurisdiction (AOJ) was to provide 
complete notice under the Veterans Claims Assistance Act 
of 2000 (the VCAA);

the AOJ was to obtain records from the Social Security 
Administration (SSA);

        the AOJ was to obtain VA outpatient treatment reports;

the veteran was to provide detailed information to the 
AOJ pertaining to his alleged stressors; which were to 
be verified by the AOJ through appropriate official 
channels;

        the veteran was to be scheduled for a VA psychiatric 
examination; and 

        the AOJ was then to readjudicate the veteran's claim.   

For its part, the AOJ provided the veteran with a VCAA letter 
dated December 23, 2004; obtained hundreds of pages of 
medical records pertaining to the veteran, to include from 
SSA AND VA; attempted to verify the vague stressors which had 
already been provided by the veteran through the USMC 
Historical Center, resulting in its receiving many pages of 
official documents, none of which pertained to the veteran; 
scheduled the veteran for a VA psychiatric examination, and 
then readjudciated the claim in the March 2007 SSOC.

For his part, the veteran failed to respond letters from the 
AOJ dated in December 2004 and February 2006 requesting that 
he provide specific information concerning his claimed 
stressors; and he failed to report for a VA psychiatric 
examination in February 2007.  

[It appears that the veteran has not been heard from directly 
since he filed his substantive appeal in July 2002.  As was 
noted in the Introduction, the veteran failed to report for a 
Travel Board hearing at the RO in July 2004.] 

Under the circumstances here presented, the Board's remand 
instructions have been complied with to the extent 
practicable.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  Any shortcomings are due exclusively to 
the veteran's failure to cooperate with VA. 

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that for reasons explained immediately below 
the requirements of the VCAA have been met and that VA has no 
further duty to notify or to assist the veteran.  

Notice

In correspondence dated in December 2004, the VA Appeals 
Management Center (AMC) advised the veteran of what the 
evidence must show to establish entitlement to service 
connection for PTSD.  The AMC also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
See the December 23, 2004 VCAA letter, page 4.  The veteran 
was specifically instructed to send "a detailed account of 
the stressors you experienced during your military service".  
Id., page 2.

The AMC also requested that the veteran send any evidence in 
his possession that pertained to the claim.  Id.  This 
request complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The AMC also provided the veteran with a supplemental 
statement of the case (SSOC), dated in March 2007.  In the 
SSOC, the AMC informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The AMC also explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the AMC has 
satisfied the requirements of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, for reasons described 
more fully below, the Board is denying service connection.  
Consequently, no disability rating or effective date will be 
assigned and any notice deficiencies with respect to these 
two elements is harmless error.  

Duty to assist

The Board further finds that VA's duty to assist the veteran 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 has been 
satisfied.  Prior to the Board's remand, the RO had obtained 
the veteran's service medical records and relevant portions 
of his personnel file.  Subsequent to the Board's remand, as 
has been discussed above the AMC obtained the veteran's 
Social Security Administration records and current VA Medical 
Center (VAMC) treatment records.  

The AMC also took appropriate procedures to attempt to verify 
the veteran's claimed in-service PTSD stressors as directed 
in the Board remand.  Specifically, in the December 2004 
correspondence the AMC requested further information from the 
veteran pertaining to his PTSD treatment and claimed 
stressors.  The requested information included names and 
addresses of treatment providers and a detailed account of 
his claimed stressors.  The veteran did not respond to this 
request for information.

The AMC then obtained service records from the Marine Corps 
Historical Center for the purpose of verifying any claimed 
stressors.  In response to a July 2005 letter from the AMC, 
the Marine Corps Historical Center provided VA with a large 
volume of documents relating to the period of the veteran's 
service.  These documents have been associated with the 
claims file and reviewed in conjunction with this appeal.  
The AMC provided the veteran with a copy of this letter and 
gave him the opportunity to respond and submit additional 
information.  The veteran failed to respond to this notice as 
well.  

As mentioned above, the RO had scheduled the veteran for a 
travel board hearing before a Veterans Law Judge, but he 
failed to report despite having been provided with timely 
notice of the hearing.  The AMC also requested that the 
Huntington VAMC provide the veteran with a VA psychiatric 
examination.  The record shows that the VAMC provided notice 
of this schedule examination in correspondence dated in 
February 2007.  The veteran failed to report to this 
examination and has provided no explanation for his failure 
to appear and has not requested that the examination be 
rescheduled.  

For the aforementioned reasons, the Board finds that VA has 
satisfied both its duty to notify and to assist the veteran 
in substantiating this claim.  Accordingly, the Board will 
proceed with appellate review.

Relevant law and regulations

Service connection - in general

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  Section 4.125(a) requires that mental 
disorder diagnoses conform to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  38 C.F.R. 
§§ 4.125(a), 4.130 (2006).    

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Failure to report for examination

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(b) (2006).  



Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2006).

Analysis

For reasons which will be made clear below, the Board is 
denying the veteran's claim on two alternative theories: that 
he has abandoned his claim, and on the merits.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative.]

Abandoned claim

The Board has detailed the veteran's lack of cooperation with 
VA in the Stegall and duty to assist discussions above. A 
review of the claims folder reveals that the veteran has not 
contacted the RO directly since July 2002; he failed to 
report for a Travel Board hearing at the RO in July 2004; he 
has failed to respond to the AMC's stressor letters; and he 
failed to report for the VA psychiatric examination which was 
scheduled in February 2007.

Given that factual background, and for reasons which will be 
explained in detail below, the Board finds that the veteran 
has abandoned his claim within the meaning of 38 C.F.R. § 
3.158 (2006).

Despite repeated efforts of the RO and the AMC to communicate 
with him, the veteran has not been heard from in five years. 
The record in this case reveals that AMC made numerous 
attempts to contact him, including via December 2004 VCAA  
letter, a February 2006 letter and the March 2007 SSOC. The 
veteran failed to respond to all of those communications.

It is plain from the record that VA made exhaustive efforts 
to contact the veteran. There is not of record any 
correspondence or report of contact from the veteran which 
would directly explain the lack of response to requests. 
Moreover, in this case, in light of the Board's remand and 
the RO's specific instructions, the veteran was plainly on 
notice of the necessity of submitting further evidence, in 
particular stressor statements.

There is no indication that the veteran's address has 
changed.  To the extent that the veteran may have a new 
address but has not informed VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As has been detailed above, VA has done its utmost to develop 
the evidence with respect to the veteran's claim. Any failure 
to develop this claim rests with the veteran.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that VA's duty to assist a claimant in developing the 
facts and evidence pertinent to a claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The veteran has 
had no contact with VA since July 2002, a period of five 
years.  He has failed to respond to several letters during 
that time which have specifically requested action or 
information from him.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral. As noted 
above, the veteran must cooperate in this development, and 
his failure to cooperate may precipitate action adverse to 
the interests of his claim.

The Board wishes to make it clear that it is not invoking 
38 C.F.R. § 3.158 based upon the veteran's failure to report 
for the VA examination in February 2007.  
See 38 C.F.R. § 3.655; see also Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  Rather, it is because of the veteran's 
repeated failure to respond to stressor letters.

For the reasons and bases expressed above, the Board 
concludes that the veteran has abandoned his claim.  See 38 
C.F.R. § 3.158 (2006). 

Decision on the merits

The Board will alternatively evaluate the veteran's PTSD 
claim based on the evidence of record.

As explained in some detail above, the Board's inquiry has 
been hampered by the veteran's lack of cooperation, in 
particular with respect to the crucial matter of stressor 
verification.  As was alluded to in the Board's Stegall 
discussion above, notwithstanding the veteran's failure to 
describe specific stressors the AMC obtained many pages of 
records from USMC Historical Center, none of which are 
helpful to the veteran's claim.

As noted above, the VAMC notified the veteran of the VA 
examination scheduled for February 2007, but the veteran 
failed to report.  The veteran also failed to provide an 
explanation for his failure to report.  In the February 2007 
correspondence, the AMC advised him of the consequences for 
failing to report to a scheduled examination.  As there is no 
evidence showing 'good cause' for the veteran's failure to 
report for the scheduled VA examination, the Board will 
proceed with the issuance of a decision based on the evidence 
of record.

The claim must therefore be decided based on the evidence 
which is available. 
In this connection, the Board observes that information which 
might have been helpful to the veteran, such as detailed 
stressor information which was amenable to verification, is 
not available because he did not respond to inquiries from 
the RO and the AMC, nor did he testify at the personal 
hearing which was scheduled. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  
Although VAMC mental health treatment records reflect a 
diagnosis of PTSD pursuant to DSM-IV criteria, the claim is 
denied because the evidence does not show that the diagnosis 
has been based on a verified stressor.  

As a preliminary matter, the Board notes that the veteran is 
not entitled to the presumptions afforded combat veterans 
because the evidence does not show that he "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. 
§ 3.304(f)(1) (2006).   Although the veteran's DD Form 214 
indicates that he served in Vietnam, it does not show he 
experienced combat.  While the DD Form 214 indicated that he 
earned several medals for his honorable service, none of the 
medals he earned are necessarily indicative of combat.  

A review of the veteran's Form DD-214 shows that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Army 
Commendation Medal and the Vietnam Cross of Gallantry with 
Palm. The Board finds that none of these awards is conclusive 
as to the issue of combat status.

The National Defense Service Medal was awarded to all 
personnel for honorable active service for any period between 
June 27, 1950 and July 27, 1954, or between January 1, 1961 
and August 14, 1974. See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990).

The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving at any time between 
July 4, 1965 and March 28, 1973 in the Republic of Vietnam. 
See Army Regulation 672-5-1, 28.  Similarly, the Republic of 
Vietnam Campaign Medal was awarded for service in Vietnam. 
Neither decoration, in and of itself, is indicative of combat 
status.

In some cases, a foreign government, or one of its officials, 
decides for any number of reasons that a particular unit 
should receive some symbol of gratitude. The selected unit 
then receives a number of the particular awards or 
decorations for distribution among its personnel and no 
guidelines are provided as to how the individual recipients 
are selected. A common example of this type of decoration is 
the Republic of Vietnam's "Cross of Gallantry" or "Cross of 
Gallantry with Palm." Despite their names, these decorations 
were presented for both combat and non-combat service. The 
presentation of the Vietnam Cross of Gallantry with Palm does 
not establish that the veteran engaged in combat with the 
enemy.  The rest of his records are similarly negative for 
evidence of combat.    

Nothing in the medical records links the PTSD diagnosis to a 
specific stressor that is capable of being verified.  In a 
VAMC mental health consultation, dated in November 2003, 
D.C., Certified Clinical Social Worker (CCSW), diagnosed PTSD 
after the veteran reported being involved in "many mortar 
attacks."  Neither the veteran, nor D.C., provided more 
specific information regarding these attacks.  
Other medical evidence in the record include vague references 
to "Vietnam" rather than to specific, verifiable stressors.  
These records, without more, are insufficient to support the 
claim for service connection. 

Despite VA's attempts to gather more information as to the 
claimed in-service stressors, the veteran has been 
unresponsive.  There are in fact no confirmed stressors in 
the record.  One element of 38 C.F.R. § 3.304(f) is therefore 
not satisfied.  Since the criteria in that section are 
conjunctive, the claim fails.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].  

In summary, based on a lack of credible supporting evidence 
that any in-service stressor in fact occurred, a 
preponderance of the evidence is against the claim.  The 
benefits sought on appeal are therefore denied.
  



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


